Citation Nr: 0501381	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
hepatitis C.

2.  Entitlement to service connection for a skin disability 
on the lower extremities.  

3.  Entitlement to an increased rating from 70 percent for 
post-traumatic stress disorder (PTSD) for the period from 
September 13, 2000, to November 27, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
July 1975. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for hepatitis C, denied service 
connection for a rash on the lower extremities.  

The claim also arises from a July 2001 rating decision which 
increased the veteran's rating for PTSD to 70 percent 
effective September 13, 2000.  In a March 2002 rating 
decision, the RO granted a 100 percent rating for PTSD from 
November 28, 2001.  

Also during the course of the appeal, the veteran was granted 
service connection for diabetes mellitus, and residuals of a 
right foot injury with traumatic arthritis.  As the veteran 
did not appeal the rating assigned for those disabilities, 
those issues are no longer in appellate status.  

The issue of service connection for hepatitis C  addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  In July 2001, the RO denied the veteran's claim of 
service connection for hepatitis C; the veteran did not 
appeal this decision.
 
2.  Evidence submitted subsequent to the July 2001 decision 
is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  The veteran does not have a diagnosed skin disorder.

4.  For the period from September 13, 2000, to November 27, 
2001, the veteran's PTSD caused total occupational and social 
impairment; his GAF was 42.  


CONCLUSIONS OF LAW

1.  The RO's July 2001 rating decision denying service 
connection for hepatitis C is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for hepatitis C has 
been submitted. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  A skin disorder was not incurred in service, and is not 
related to exposure to Agent Orange in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 
38 C.F.R. § § 3.303, 3.307, 3.309 (2004).

4.  The criteria for a 100 percent rating for PTSD have been 
met for the period from September 13, 2000, to November 27, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for a skin 
disability during service.  At his separation examination in 
April 1975, the examiner described the veteran's skin as 
normal.  

Service personnel records showed that the veteran served in 
Vietnam as a Morse interceptor and later as a radio teletype 
operator.  He was awarded the Bronze Star Medal.  

In a June 1997 rating decision, the RO granted the veteran 
service connection for PTSD and assigned a 30 percent rating.  

In an August 2000 rating decision, the RO increased the 
veteran's rating for PTSD from 30 percent to 50 percent.  

The veteran underwent a VA examination for PTSD in May 2001.  
Since the veteran's last examination, he had divorced his 
wife and remarried.  He had to resign from his job as a plant 
supervisor in July 2000 because of his symptoms, and had only 
worked sporadically as a truck driver since that time.  He 
had not worked steadily for some time.  He had few or no 
friends, and went to a small Bible Study church with only a 
few members.  He denied inpatient treatment since his last 
exam.  Examination showed that the veteran's speech was soft 
and slow with long pauses between sentences.  His mood was 
angry and his affect was angry.  His thought processes were 
goal directed.  His thought content was devoid of active 
delusions, hallucinations, active suicidal or homicidal 
intent or plan.  He had passive death wishes.  Cognitively, 
he was awake and alert, and oriented to person and place.  
His memory, concentration, and attention were poor.  The 
examiner wrote that since the veteran's last rating exam in 
June 2000, his symptoms had gotten worse as shown by the 
decline in the GAF score from 55 to 42.  The examiner wrote 
that the veteran deserved a rating of no less than 70 
percent.  Diagnosis was PTSD, and his GAF was listed as 42.  

VA Medical Center treatment records were submitted from 1997 
to 2001.  Treatment records showed that the veteran was 
receiving treatment for hepatitis C.  

In a July 2001 rating decision, the RO denied the veteran's 
claim of service connection for hepatitis C.  Evidence 
submitted subsequent to that decision is listed below:  

The veteran underwent a VA psychiatric examination in 
February 2002.  His GAF was listed as 55.  

In a March 2002 rating decision, the RO increased the 
veteran's rating for PTSD to 100 percent effective November 
28, 2001.  The effective date for the date of increase was 
the date of claim for increase.  

In an April 2002 statement, the veteran claimed that he 
wished to be granted a 100 percent rating for PTSD from 
October 1, 2000.  

In a February 2003 statement, the veteran's representative 
contended that the veteran was exposed to human blood while 
rendering first aid to a fellow soldier, [redacted] 
[redacted], who was killed in a car accident in Vietnam on 
February [redacted], 1971.  

In March 2003, the veteran submitted an article regarding 
hepatitis C.  

At an August 2003 VA examination, the veteran was diagnosed 
with hepatitis C.  The examiner specifically commented that 
there was no rash.  

VA Medical Center treatment records were submitted from 2003 
to 2004.  When the veteran was seen in November 2003, the 
examiner specifically stated that there was no history of 
skin disorders.  

At the veteran's March 2004 hearing, he testified regarding 
his claim for hepatitis.  He described getting injured when 
his friend got injured in a jeep accident in 1971 and he got 
blood on himself from the accident.  Regarding the rash on 
his lower extremities, the veteran testified that he 
developed a rash while in Vietnam where he would get bumps on 
his legs that had turned into water blisters.  He stated that 
the rash developed while in Vietnam.  

The casualty record from the website www.no-quarter.org 
regarding "[redacted]" was submitted in August 
2004.  It shows that he died February [redacted], 1971, in a vehicle 
crash in South Vietnam.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated February 2003, the RO informed the 
veteran what evidence he would have to submit to prove his 
claim of service connection for a skin disability of the 
lower extremities, and what evidence he would have to submit 
in order to reopen his claim for service connection for 
hepatitis.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The February 2003 
letter told the veteran that the RO would obtain any VA 
medical records or other medical treatment records that he 
told the RO about.  It informed him that it would try to help 
get such things as medical records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
February 2003 letter asked the veteran to complete the 
enclosed VA Form 21-4142s, showing the dates and places where 
he had received treatment for the disabilities for which he 
was claiming service connection.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to submit any medical reports 
he had.  This request is deemed to be in substantial 
compliance with the requirement to request any evidence in a 
claimant's possession.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
hepatitis C.

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed his claim in February 2003.

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated July 2001, the RO denied the veteran's 
claim of service connection for hepatitis C.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104 (a), 3.156 (2004).  

It is determined that since the July 2001 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, in a February 2003 
statement and at his March 2004 hearing, he discussed the 
possibility of how he might have been exposed to hepatitis C 
during service.  He described helping a friend who was killed 
in a car accident in Vietnam, and submitted a casualty record 
showing that the friend died in a car accident in Vietnam in 
February 1971.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the etiology of the veteran's 
hepatitis C is not clear, and the new evidence relates to the 
etiology of the hepatitis C, it is determined that the newly 
received evidence relates to an unestablished fact necessary 
to substantiate the claim.  Similarly, although there is not 
yet enough evidence to grant the claim, the new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the evidence regarding the car 
accident of the veteran's friend in service is determined to 
be material, and the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  
The veteran's claim will be further discussed in the remand 
portion of this document.  


Entitlement to service connection for a skin disability on 
the lower extremities.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for chloracne or other 
acneform disease consistent with chloracne that manifests 
itself to a degree of 10 percent or more within one year of 
the last date the veteran was exposed to an herbicide agent 
during active military service.  38 U.S.C.A. § 1116; 
38 C.F.R. § § 3.307(a)(6), 3.309(e).  However, VA has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the VA 
has not specifically determined that a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
Service medical records do not show that the veteran was seen 
for a skin disorder.  At his separation examination in April 
1975, his skin was evaluated as normal.  At the veteran's 
November 2003 VA examination, the examiner specifically noted 
that the veteran did not have a rash.  Similarly, when the 
veteran was seen at the VA Medical Center in November 2003, 
the examiner noted that there was no history of a skin 
disorder.  Because the veteran has not presented competent 
medical evidence of a current skin disability, the claim must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Although the evidence shows that the veteran served in 
Vietnam during the Vietnam era, it does not show that the 
veteran has been diagnosed with chloracne (or other acneform 
disease consistent with chloracne) or any other skin 
disorder.  Accordingly, the presumptive provisions of 
38 C.F.R. § 3.307(a)(6) are inapplicable, and service 
connection is not warranted on a presumptive basis due to 
exposure to Agent Orange is not warranted.  38 C.F.R. §§ 
3.303, 3.307, 3.309(e).  

With regard to the appellant's own contention that he has a 
rash related to service that developed in service, and has 
continued to the present day, the Court has made it clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise. Espiritu v. Derwinski, 2 
Vet. App. 492, 495-5 (1992).  The appellant is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent medical evidence.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin disability on the lower 
extremities, and therefore the provisions of § 5107(b) are 
not applicable, and the veteran's claim must be denied.



Entitlement to an increased rating from 70 percent for post-
traumatic stress disorder (PTSD) for the period from 
September 13, 2000 to November 27, 2001.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2004).  The regulations are cited, in pertinent 
part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of between 41 and 50 means that the 
veteran has either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of between 31 and 40 means that the veteran has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

The veteran's disability rating for his PTSD was increased to 
100 percent effective November 28, 2001.  It was increased in 
large measure due to a February 2002 VA examination, which 
assigned a GAF score of 55, and noted that the veteran was 
severely depressed secondary to PTSD and medical problems.  
However, for the period between September 13, 2000, and 
November 27, 2001, the evidence shows that the veteran's 
condition was even worse than at the February 2002 VA 
examination.  Specifically, at the veteran's May 2001 VA 
examination, his GAF score was 42.  At the examination, the 
veteran stated that he had not worked steadily since June 
2000, and had few or no friends.  Based on the fact that the 
findings for the period between September 13, 2000, and 
November 27, 2001, were worse than the period beginning 
November 28, 2001, reasonable doubt is resolved in the 
veteran's favor, and the evidence shows total occupational 
and social impairment due to his PTSD for the period in 
question.  As the evidence shows total social and industrial 
inadaptability, a 100 percent rating for PTSD is warranted 
for the period from September 13, 2000, to November 27, 2001.  
See 38 U.S.C.A. § 5107.

As the veteran has been granted the benefit he was seeking 
(the highest possible rating for PTSD), it is determined that 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159.  


ORDER

New and material evidence has been submitted regarding the 
veteran's claim of service connection for hepatitis C, and 
the veteran's claim is reopened.  

Entitlement to service connection for a skin disability on 
the lower extremities is denied.  

For the period from September 13, 2000, to November 27, 2001, 
a 100 percent rating for PTSD is granted.  


REMAND

Now that the claim of service connection for hepatitis C has 
been reopened, the next step is to address the veteran's 
claim on the merits.  He claims that he was exposed to human 
blood while rendering first aid to the fellow soldier, 
[redacted], who was killed in an automobile 
accident in Vietnam in February 1971.  

While a printout from the web site www.no-quarter.org 
verified that the soldier in question died in a jeep accident 
in Vietnam on February [redacted], 1971, the veteran's rendering aid 
to the solider in question has not been verified.  It is not 
clear if the veteran was in that same area of Vietnam or in 
the same unit as the soldier in question.  For that reason, 
the claim should be remanded so additional information can be 
obtained about the veteran's period of service, and about the 
accident in question.  

Specifically, the veteran should be asked for more details 
about the jeep accident of Mr. [redacted] on February [redacted], 
1971.  Then the veteran's complete service personnel records 
should be obtained.  It is noted that the veteran's DA Form 
2-1 is of record, but that it appears incomplete.  For 
example, the units that the veteran was in prior to May 1973 
are not listed.  After additional details regarding the 
accident are obtained from the veteran, and the veteran's 
personnel records are obtained, a request should be made with 
the Center for Unit Records Research (CURR) to verify that 
the veteran was in the same unit (or at least in the same 
area of Vietnam) with [redacted] when he was 
killed.  CURR should provide any relevant documents as 
appropriate to include daily journals, operational reports, 
lessons learned documents, unit histories, and morning 
reports for the February 1971 time period.  Any response 
received from CURR should be made part of the record.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Although the veteran was examined in August 2003, and 
diagnosed with hepatitis C, the examiner did not discuss the 
etiology of the veteran's hepatitis C.  For that reason, the 
veteran's claim must be remanded for a VA examination that 
discusses the etiology of any diagnosed hepatitis C.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Request more information from the 
veteran about the jeep accident of Mr. 
[redacted] on February [redacted], 1971.  Ask 
the veteran if he was in the same unit as 
Mr. [redacted], and tell the veteran of 
his interest in submitting statements 
from fellow soldiers who knew that he 
tried to administer first aid to Mr. 
[redacted].  

2.  Request the veteran's complete 
service personnel records from the 
National Personnel Records Center (NPRC), 
to include his Official Military 
Performance File (OMPF).  These records 
should be reviewed to ascertain what unit 
the veteran was in on February [redacted], 1971.  

3.  Write to the Center for Unit Records 
Research (CURR), 7798 Cissna Road, 
Springfield, VA  22150, regarding the 
death of [redacted] R. [redacted] on 
February [redacted], 1971.  The RO should forward 
to the CURR the veteran's DD-214 Form and 
DA-20 Form.  CURR should verify that the 
veteran was in the same unit (or at least 
the same are of Vietnam) that Mr. 
[redacted] was in when he was killed.  
CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, unit histories, and 
morning reports for the February 1971 
time period.  Any response received from 
CURR should be made part of the record.  

4.  After the aforementioned directives 
have been accomplished, schedule the 
veteran for a VA examination in order to 
determine whether he has hepatitis C, and 
if he does, to determine its' etiology.  
The examiner should review the veteran's 
claims folder in conjunction with the 
examination.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should answer the following 
questions:

a.  Does the veteran have hepatitis 
C?

b.  If the veteran does have 
hepatitis C, what is the most likely 
cause of the veteran's hepatitis C?   

c.  If the veteran does have 
hepatitis C, is it at least as 
likely as not that any hepatitis C 
is the result of the veteran being 
exposed to blood from a fellow 
soldier who was in a jeep accident 
in service in February 1971?
 
5.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

6.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for hepatitis C.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


